JUSTICE McCULLOUGH, dissenting: Initially, I disagree with two statements made by the majority in its disposition. They are: (1) “It is obvious that the arbitrator reviewed the expert testimony. That the Commission considered the entire record is not equally obvious.” 176 Ill. App. 3d at 327. (2) “[W]e find that the Commission erred in adopting the disposition of Dr. Scherlis, which was inconclusive on the crucial issue of ‘aggravation.’ ” 176 Ill. App. 3d at 330. As pointed out, the Commission resolves factual disputes, draws reasonable inferences and conclusions from the evidence, determines causal connection, decides which conflicting medical view to accept, and determines whether an injury aggravated a preexisting condition. Equally important is the rule that this court will not reverse those determinations, unless they are contrary to the manifest weight of the evidence. Initially, the arbitrator found no causal connection nor any permanent disability. The Industrial Commission affirmed the decision of the arbitrator and the circuit court reversed. With respect to the quoted statements in the majority disposition, although the question is whether the petitioner’s experience of August 22, 1977, aggravated his coronary disease, the issue is whether the decision of the Industrial Commission is against the manifest weight of the evidence. The supreme court has made it clear: "It is fundamental that it is primarily the function of the Industrial Commission to resolve disputed questions of fact, including those of causal connection, to draw permissible inferences and to decide which of conflicting medical views is to be accepted. [Citations.] We recently declared that ‘The concern of a court of review in Industrial Commission cases such as these is not to determine medical questions, on which, it appears, men of learning in that field disagree, but rather to pass on the legal question presented, viz., are the findings of the Industrial Commission contrary to the manifest weight of the evidence before it.’ ” Proctor Community Hospital v. Industrial Comm’n (1969), 41 Ill. 2d 537, 541, 244 N.E.2d 155, 158. We need only look to the evidence presented by the experts to determine whether the decision of the Industrial Commission was against the manifest weight of the evidence. As pointed out in the majority disposition, Dr. Scherlis, a certified cardiologist, testified that the external trauma of August 22, 1977, neither caused nor worsened the petitioner’s-, disease. He further was of the opinion that there was no causal connection between the accident and the subsequent occurrences with the petitioner’s heart, as no medical evidence indicated that the petitioner’s coronary condition was attributable to or worsened by the accident. Dr. Scherlis also answered that the underlying condition of arteriosclerosis was not made worse by the accident of August 22, 1977. Dr. Massie testified the electrocardiograms made in September of 1977 and October of 1977 were the same as the electrocardiograms made in 1975. The medical records show no complaints or findings indicating any cardiac involvement on the dates August 23, 1977, and August 24, 1977. In his testimony Dr. Scherlis stated: “[T]here is no causal relationship between the accident and subsequent events with regard to his heart. Q. *** [W]as the underlying condition of arteriosclerosis made worse by that accident of August 22, 1977. A. No, it was not.” “[T]o make a diagnosis of trauma to the heart you have to demonstrate evidence of damage to the heart. And in this case there was no evidence of damage to the heart.” The majority gives importance to the evidence that Dr. Scherlis never personally examined the petitioner. This is not a reason to discount his testimony. Medical experts are competent to testify based upon medical records, their own studies, and experience, especially in the field of heart disease, without personal examination of the subject. This is simply a field of expertise where consultants are commonly used, their evidence submitted, with the Commission determining credibility and weight to be given the testimony. The majority devotes much verbiage to discount the testimony of Dr. Scherlis. Although the issue of credibility is not ours to decide, Dr. Scherlis was a credible witness. The determination that he was needlessly evasive upon the issue of whether trauma aggravated the petitioner’s coronary condition is exactly the burden that is required of the Industrial Commission. This court is making a credibility finding. Whether Dr. Scherlis was needlessly evasive, whether he considered himself an advocate of the truth, whether he deliberately refused to substantiate his disagreement with Dr. Massie are simply credibility questions to be determined by the Industrial Commission, not by a reviewing court. The Commission has performed its duty. The decision of the circuit court should be reversed; the Industrial Commission decision, No. 84 — IIC—278, should be reinstated. McNAMARA, J., joins in this dissent.